Exhibit 10.5

 

AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN

PACIFIC PREMIER BANK AND STEVEN GARDNER

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made this        day of
April, 2004, by and between PACIFIC PREMIER BANK, a federal savings bank
(“Bank”) and STEVEN GARDNER (“Executive”).

 

Bank and Executive are parties to that certain Employment Agreement Between
Pacific Premier Bank and Steven Gardner dated January 5, 2004 (the “Agreement”);

 

Bank and Executive now desire to amend and modify the Agreement to delete
Section 4.5 Car Allowance.

 

It is to the mutual benefit of the parties hereto that the car allowance in its
current form provided to Executive by the Bank be eliminated from the Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Executive hereby amend the Agreement as
follows:

 

1.                                       Section 4.5, which provides a car
allowance to Executive, is hereby deleted from the Agreement.

 

2.                                       This Amendment contains the entire
understanding between the parties with respect to the matters contained herein. 
No representations, warranties, covenants or agreements have been made
concerning or affecting the subject matter of this agreement, except as are
contained herein.

 

3.                                       Except as specifically modified by this
Amendment, the Agreement shall remain unchanged and shall continue in full force
and effect.

 

4.                                       This Amendment may not be modified
except in writing signed by both parties.

 

[THIS SECTION INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

5.                                       Bank hereby represents and warrants to
Executive that this Amendment (and each term and provision hereof) has been duly
and appropriately authorized by the Compensation Committee through proper
written corporate action and approval, and no additional consent, agreement or
approval is required with respect hereto.

 

IN WITNESS WHEREOF, Bank and Executive have executed and delivered this
Amendment to Employment Agreement as of the date and year first above written.

 

 

PACIFIC PREMIER BANK,

 

 

 

 

Dated:

 

 

By:

 

 

 

Ronald G. Skipper

 

 

Chairman of the Board

 

 

 

 

 

EXECUTIVE

 

 

 

 

Dated:

 

 

 

 

STEVEN GARDNER

 

--------------------------------------------------------------------------------